Citation Nr: 1518477	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Capital Regional Medical Center from June 29, 2012 through July 17, 2012.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 Department of Veterans Affairs (VA) decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks payment or reimbursement for medical care provided by Capital Regional Medical Center from June 29, 2012 through July 17, 2012.  The Veteran asserts that VA should pay all expenses incurred during the course of this private hospitalization because he sought treatment there as a last resort.  

In August 2013, the Veteran reported that he had recently undergone surgery at VA and then subsequently experienced chest pain and suspected pneumonia.  After several unanswered calls to the local VA facility, he finally went to the local emergency room.  He stated that he had requested to be transferred to the VAMC, but was told he was not stable enough to be moved.  His daughter also asserted that after the Veteran was admitted to the private hospital, her sister called VA to inform them of the situation, and VA told her that they would pay all of the medical costs.  See August 2013 Form 9.  However, there is no documentation currently of record showing that VA gave prior authorization (to include within 72 hours after the hour of admission) for the Veteran to receive medical care at the private hospital, or that it agreed to reimburse those expenses.  See 38 C.F.R. § 17.54 (2014).

There are no VA treatment records currently in the Veteran claims file, other than an active problems list.  Since the Veteran has reported that his regular care is through VA, there appear to be several records missing that must be obtained.  These VA treatment records could potentially include telephone encounter notes or other reports that might document prior authorization provided by VA for the Veteran's private hospitalization.  

Additionally, it is unclear which portion, if any, of the private medical expenses incurred at Capital Regional Medical Center from June 29, 2012 through July 17, 2012 has already been paid by VA.  While the July 2013 statement of the case states that in June 2013 another medical review was performed and VA payments "increased seven days to include the entire inpatient stay," it went on to state that "VA payment is only authorized for medical claims that are payable by Medicare Part B.  Medicare A deductible and co-payments will not be authorized for VA payment."  There is no report of record documenting the June 2013 medical review referenced by the statement of the case.  If this document exists, it should be obtained and associated with the claims file.

In addition, VA must provide a summary report that clearly states exactly which portion, if any, of the Veteran's medical expenses relating to his medical care received at Capital Regional Medical Center from June 29, 2012 through July 17, 2012 have been reimbursed by VA.  VA must also explicitly document which portions, if any, of the medical expenses were paid by Medicare Part A and Medicare Part B.  The July 2013 statement of the case also states that "it was determined to pay ancillary claims from June 29, 2012 through July 16, 2012."  VA must explain what those "ancillary claims" refer to.     

Finally, some of the language in the July 2013 statement of the case appears to suggest that the only part of the Veteran's medical expenses that have not already been reimbursed by VA are those of the copayment and deductible for the medical care provided at Capital Regional Medical Center from June 29, 2012 through July 17, 2012.  VA must explicitly confirm whether or not this reading of the facts is correct. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them, physically or electronically, with the Veteran's claims file. 

2. If possible, locate any documentation corresponding to the medical review that was conducted on June 19, 2013, as referenced by the July 2013 statement of the case.  If the document exists, associate it with the Veteran's claims file. 

3. Provide a summary report that clearly states exactly which portion, if any, of the Veteran's medical expenses relating to his medical care received at Capital Regional Medical Center from June 29, 2012 through July 17, 2012 have been reimbursed by VA. 

In doing so, VA should also explicitly document which portions of the medical expenses were paid by Medicare Part A and Medicare Part B.  

The July 2013 statement of the case states: "it was determined to pay ancillary claims from June 29, 2012 through July 16, 2012."  VA must explain what those "ancillary claims" refer to.     

VA must also explicitly confirm whether or not it is true that the only part of the Veteran's medical expenses that have not already been reimbursed by VA are those of the copayment and deductible for the medical care provided at Capital Regional Medical Center from June 29, 2012 through July 17, 2012.  
 
4. After the above development has been completed, readjudicate the appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative a supplemental statement of the case and provide an appropriate amount of time for response before returning the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




